ORDER
PER CURIAM.
R.A.B. (Father) appeals from the judgment terminating his parental rights to his minor child, A.M.B. On appeal, Father argues there was not clear, cogent, and convincing evidence to support the trial court’s findings under Sections 211.447.4(2), 211.447.4(3), and 211.447.6, RSMo 2000. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).